Metcalf, J.
The ruling in this case was correct. For though the mortgage, as well as the note, was void, as between Dempsey and the defendant; Brigham v. Potter, 14 Gray, 522; yet the note is valid in the hands of the plaintiff, who is a bona fide indorsee for a valuable consideration, without notice of the illegal consideration for which it was given. Cazet v. Field, 9 Gray, 329. The mortgage given to secure payment of the note was also assigned to the plaintiff at the same time when the note was indorsed to him. And we know of no principle or authority which makes the mortgage less valid than the note, in the plaintiff’s hands. We have nowhere found any reference to this point, except in Hills v. Eliot, 12 Mass. 31, where the court said that it was unnecessary to decide it in that case.

Conditional judgment for the plaintiff.